Citation Nr: 1041552	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-06 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease (PID), to include residuals of infertility and 
hyperkeratosis.

2.  Entitlement to service connection for a right wrist disorder, 
claimed as Keinbock's Disease.

3.  Entitlement to service connection for a left wrist disorder, 
claimed as Keinbock's Disease and overuse injury.

4.  Entitlement to service connection for a right ear disability.

5.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
as secondary to PID and residuals.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for complex regional pain 
syndrome/reflex sympathetic dystrophy (RSD), to include as 
secondary to wrist disabilities.

8.  Entitlement to service connection for a back disorder, 
claimed as thoracic outlet and cervical brachial syndromes.

9.  Entitlement to service connection for residuals of a bladder 
infection.

10.  Entitlement to service connection for polynephritis, to 
include as secondary to residuals of a bladder infection.

11.  Entitlement to service connection for kidney stones, to 
include as secondary to residuals of a bladder infection.

12.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and March 2007 rating decisions by 
the Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The issues above have been 
recharacterized for clarity, to better reflect the evidence of 
record and the allegations of the Veteran, and to comply with 
Court of Appeals for Veterans Claims (Court) precedent in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009). 

The October 2002 decision denied service connection for PID, a 
bilateral wrist disorder, and "ear popping."  In January 2007, 
the Board affirmed these denials, and the Veteran appealed that 
denial to the Court of Appeals for Veterans Claims (the Court).  
The Court, on the basis of a Joint Motion, vacated the Board's 
decision in December 2008, and remanded the matters for further 
consideration and development.

In two separate March 2007 decisions, the RO denied service 
connection for PTSD, sleep apnea, complex regional pain 
syndrome/RSD, a back disability, kidney stones, pyelonephritis, 
and residuals of a bladder infection, as well as entitlement to 
TDIU.  The Veteran perfected these appeals with the filing of VA 
Form 1-9's in January 2009 and July 2009.  These matters are 
before the Board for the first time.

In connection with her first appeal, the Veteran testified at a 
September 2005 hearing held at the RO before a Veterans Law Judge 
(VLJ) who is no longer employed by the Board.  In November 2009, 
the Veteran was notified of the unavailability of the VLJ, and 
was afforded the opportunity for another hearing pursuant to 
38 C.F.R. § 20.707 (a VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal).  See also 38 
U.S.C.A. § 7107(c).  The Veteran did not respond and is therefore 
presumed to not desire a new hearing.  The Veteran has not 
requested a hearing in connection with the appeal of the March 
2007 decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  That duty includes obtaining relevant 
treatment records and providing the Veteran with an examination 
when necessary for proper adjudication of the claims.

It appears the Veteran is receiving ongoing VA treatment.  On 
remand, updated records should be obtained and associated with 
the claims file.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

I.  PID

Service treatment records and competent lay statements document 
the insertion of an intrauterine device (IUD) as a contraceptive 
measure while the Veteran was on active duty in 1978.  In 1981, 
the Veteran began having painful symptoms, and was diagnosed with 
PID.  Records indicate various gynecological and reproductive 
issues since that time.  On remand, examination is required under 
the McLendon test; there is evidence of a disease or injury in 
service, current disability, and a potential link between them.  
Further, as is indicated by the Court, an examiner must clearly 
identify the current residuals of PID, if any, to include 
infertility and hyperkeratosis.

II.  Right and Left Wrist

The Court mandated remand of these matters for performance of a 
VA examination and obtaining of a medical opinion regarding a 
nexus to service under the McLendon test.  The Court concluded 
that the Veteran's lay statements of in-service injury and 
symptoms were both competent and credible.  Further, since the 
Court issued its decision, VA has obtained extensive medical 
evidence regarding several post-service injuries to the Veteran's 
wrists.  On remand, examination is required to obtain a medical 
opinion on the relationship to service of the claimed wrist 
disabilities, if any.

III.  Right Ear

The Court found that the Board had failed to properly consider 
and weigh the Veteran's lay statements of an in-service right ear 
injury as she was leaving service.  These competent allegations 
of popping and loss of balance made in October 2001, combined 
with post-service evidence of a right ear disability, requires 
examination under the McLendon test.

IV.  Psychiatric

The Veteran has variously alleged the presence of a psychiatric 
disability due to in-service harassment, as secondary to her pain 
problems, or as related to her infertility.  Service records do 
show in-service mental health problems and treatment, and several 
doctors have discussed, without clearly opining, the role of 
physical disabilities in causing or aggravating current 
psychiatric problems.  On remand, examination is required to 
clarify any current diagnosis, and to obtain a medical opinion 
regarding the relationship of such to service, either direct or 
as secondary to a potentially service connected disability.

V.  Complex Regional Pain Syndrome/RSD

Records indicate a potential connection between the Veteran's RSD 
and the wrist disabilities alleged to be service connected.  
Several treating doctors and independent medical examiners have 
reported a temporal relationship, and others have commented 
directly that the initial pain complaints were associated with a 
right wrist injury.  On remand, examination is required to obtain 
a clear medical opinion regarding a nexus between the complex 
regional pain syndrome/RSD and the wrist.  

VI.  Back Disorder

Similarly, there is some indication that complaints of widespread 
upper back pain may be a part of the complex regional pain 
syndrome/RSD.  An examination is required to clearly identify the 
current disability or disabilities.  Moreover, service treatment 
records reveal in-service complaints of back problems.  Under the 
McLendon test, an examination is required to obtain an opinion 
regarding direct service connection.

VII.  Bladder Infection, Kidney Stones, and Polynephritis

Service records indicate a urinary tract infection on active 
duty, and the Veteran is competent to report that she had a 
bladder infection in service.  Current records reveal ongoing 
genitourinary complaints.  Under McLendon, remand is required to 
obtain a medical opinion and to clearly identify the current 
residuals of bladder infection, if any.


VIII.  Sleep Apnea and TDIU

Adjudication of both sleep apnea and TDIU claims are dependent 
upon the resolution of the Veteran's other claims of service 
connection.  The use of pain medications, for treatment of 
ongoing pain issues, is reported to be a major factor in the 
current diagnosis of sleep apnea.  Further, entitlement to TDIU 
is dependent upon the impact of service connected disabilities on 
the ability to obtain or retain substantially gainful employment.  
Obviously all questions of service connection must be resolved 
before these issues can be properly addressed.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the VA Medical Center in Albuquerque, New 
Mexico, and all associated clinics, as well 
as any other VA facility identified by the 
Veteran or in the record.

2.  Schedule the Veteran for a VA 
gynecological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether PID was caused or aggravated by the 
insertion of an IUD in service.  Further, the 
examiner should clearly identify all current 
direct or indirect residuals of PID, to 
include discussion of hyperkeratosis and 
infertility.  The examiner should comment on 
any impact of the Veteran's occupational 
capacity.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether any 
currently diagnosed disability of either the 
left or the right wrist is at least as likely 
as not related to the reported in-service 
injury and repetitive strain.  The examiner 
should specifically address the role of the 
documented 1997 work injury of the right 
wrist.  Further, the examiner should opine as 
to whether a left wrist disability was caused 
or aggravated by the need to favor the right 
wrist (overuse injury).  The examiner should 
comment on any impact of the Veteran's 
occupational capacity.  A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities of the spine, to include 
discussion of thoracic and cervical problems.  
The examiner should then opine as to whether 
it is at least as likely as not that any 
current disability is in-service treatment 
for muscular back pain.  Further the examiner 
should specify whether any identified back 
impairment is part of a systemic pain 
syndrome.  The examiner should comment on any 
impact of the Veteran's occupational 
capacity.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric diagnoses; PTSD must 
be specifically addressed.  The examiner 
should opine whether it is at least as likely 
as not that any currently diagnosed condition 
was first manifested in service, as 
documented in service treatment records for 
nervousness and anxiety.  The examiner should 
also opine as to whether any current 
psychiatric disorder is caused or aggravated 
by any or all of the Veteran's physical 
health problems, to include pain syndromes or 
infertility.  The examiner should comment on 
any impact of the Veteran's occupational 
capacity.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA 
neurological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether currently diagnosed complex regional 
pain syndrome/RSD is at least as likely as 
not related to a wrist disability, or is 
otherwise related to service or a service 
connected disability.  All manifestations of 
the pain syndrome, including discussion of 
functional impairments, should be identified.  
The examiner should comment on any impact of 
the Veteran's occupational capacity.  A full 
and complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  Schedule the Veteran for a VA 
genitourinary examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities of the genitourinary 
system, to include the kidneys and bladder.  
Kidney stones and polynephritis must be 
specifically discussed.  The examiner should 
opine as to whether any current diagnosed 
condition is at least as likely as not 
related to an in-service bladder or urinary 
tract infection.  All residuals of such 
infection should be identified, if any.  The 
examiner should comment on any impact of the 
Veteran's occupational capacity.  A full and 
complete rationale for all opinions expressed 
is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

8.  Schedule the Veteran for VA ear disease 
and audiology examinations.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should 
identify all current diagnoses and 
disabilities of the right ear, and should 
opine as to whether any such are at least as 
likely as not related to an alleged 
"popping" or potential eardrum injury in 
service.  The examiner should comment on any 
impact of the Veteran's occupational 
capacity.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

9.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


